Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2021 and 1/20/2021 were filed before the mailing date of the first Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Yeh on 12/16/2021.

The application has been amended as follows: 
//Begin Amendment
In claim 4:
	Add a period to the end of the claim, after “packets”.

In claim 15:
	Remove “to sch” from the end of the claim, after “queue”.

End of amendment//

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
	None of the cited prior art of record appear to teach or suggest:
A method of performing a memory access operation, the method comprising:
	initiating decoding of a portion of a command in a data packet;
automatically speculating as to a type of the command based on the portion of the command; and
based on the speculation as to the type of the command, initiating generation of a bank activate command before the data packet is entirely decoded.

	The prior art of record generally indicates that speculative bank activation has been considered for the purpose of hiding latency of opening a bank/row. However, the cited implementations appear to use information external to the packet itself, e.g. a history of accesses, an expected pattern, or content in other queues. See:
Fleischer US 2014/0115294 [0016]; [0030]; [Fig. 4]
Abhyankar US 6,347,354 [Fig. 8]; [CLM 20]; 
Bains US 2008/0005647 [0028]


	Accordingly, claim 1 is allowed. Claims 2-20 recite similar subject matter and are allowed on similar grounds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136